PER CURIAM.
Antonio Neal appeals his convictions on four counts of attempted first-degree murder of a law enforcement officer, one count of carjacking, two counts of false imprisonment and one count of burglary, as well as the upward departure sentence imposed. We conclude that none of the eight issues raised on appeal require reversal because they are either without merit or were not preserved for review. Therefore, we affirm.
Affirmed.
THREADGILL, A.C.J., and ALTENBERND and FULMER, JJ., concur.